Title: To James Madison from Robert Ballard, 1 April 1792
From: Ballard, Robert
To: Madison, James


SirBaltimore April 1st 1792
I had a long while impatiently waited to see the Secretary of the Treasurys report on the mode of compensation to the Officers of Revenue. Since that report was made, I cannot see by the debates, that the Honble. Congress, have acted on it. To speak of myself, my fees as Surveyor last year did not exceed £300—out of that sum, I have to pay for House rent & Clerks hire, £175. From last December to the Middle of March I did not receive a fee, being blocked up by the ice. I see nothing before me but inevitable ruin, if the Honble. Congress does not do something for us, before they close the Session.
Since I was honored w[i]th the Commission of Surveyor, my fees fall short of support upwards of Four hundred Pounds, which money is now owing to the Merchants and Tradesmen here: and if the Surveyors fees are not raised, and a generous compensation given to the Inspectors of the Revenue; (whose Arduous service is well known) I then know my fate. My Creditors will distress me; the consequence, will be I must go to Goal. My Commissions (the only things I have to look up to) taken from me, thereby beggaring my Wife and a house full of fine Boys, whose education is my greatest wish.
I have not the pleasure of being personally known to you, yet I have taken the liberty of addressing you on this subject, being fully persuaded that it is your Wish, the Officers of the Customs should be amply compensated; and that your aid in bringing forward the business before the Session is over, will not be wanting. I have the Honor to be with great respect, Sir, Your most Obedt. Servt.
Robert Ballard
